DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on August 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9272079 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a method for treating a cartilage defect comprising positioning a vacuum manifold within a subchondral bone and positioning a fluid delivery manifold either within an intra-articular space adjacent surface of the subchondral bone (Claim 43) or on a first face of a cartilage defect (Claim 61) in combination with the other limitations of the independent claims. 
The closest prior art of record is Goble et al. (US 2004/0030281) and Johnson et al. (USPN 4842578). Goble discloses a method of treating a defect in cartilage ([0018]) comprising positioning a vacuum manifold (15) and fluid delivery manifold (10) adjacent a cartilage defect (Figure 5, for example). Johnson also discloses a method of treating a cartilage defect comprising positioning a vacuum manifold and fluid delivery manifold adjacent a cartilage defect (Figure 1). However, neither Goble nor Johnson explicitly disclose that the vacuum manifold is positioned within a subchondral bone. A modification of the method of either Goble or Johnson to include that the vacuum manifold is positioned within a subchondral bone would require altering the way that the disclosures of Goble and Johnson were designed to function. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783